DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al. (JP H0731295 A) in view of Shino et al. (JP 2016189728 A), and Nakano (WO 2018/016617 A1).
Regarding claims 1, 3, 5-8, 10, and 16, Harasawa discloses a house lining film used in facility horticultural houses (greenhouses) ([0001]) comprising a fluororesin-based film which is ethylene-tetrafluoroethylene-based copolymer ([0011]-[0012]) and an inorganic substance including iron oxide and zinc oxide which are considered UV prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.).
Harasawa is not considered to disclose the transmittance, T2, as claimed or the surface of the film being uneven.
 Shino discloses a dimming sheet which is a house covering material used for facility gardening (sheet used on a greenhouse) which can improve total light transmittance by dew condensations ([0001]) comprising a fluororesin support ([0018]) and a porous layer (a porous layer which is capable of being filled with water is considered to be an uneven surface) which also may comprise a fluororesin ([0008], [0012] and [0021]). The transmittance increases when there is a film of water on the surface of the porous sheet ([0012]) where transmittance when dry may be in the range of 39 to 65%  and transmittance when wet is greater than 75% (see Table 1, Examples 1-3 and [0059]-[0065]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the film in Harasawa could include an uneven porous layer as taught in Shino to have reduced light transmission in the daytime and suppress a rise in temperature but increase light transmission in the morning or evening when the sun is weak (Shino, [0007] and [0012] and see Harasawa, [0032]-[0037] which discloses adjusting transmitting light rays to desired purpose). It would have further been obvious 2 involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Harasawa in view of Shino does not specifically disclose the surface roughness, Ra, being 0.3 to 2 microns. 
Nakano discloses a fluorine containing film for agriculture which has a light scattering property (Abstract) to prevent sun burning ([0003] and [0012]) by giving the film irregularities on the surface ([0013]) with an roughness, Ra of 1.4 to 3.2 microns ([0016]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface of the porous layer in Harasawa in view of Shino should be designed to have a surface roughness, Ra, of 1.4 to 3.2 microns as taught in Nakano so that the film has the desired light scattering effect without excessive scattering to prevent crop burning (Nakano, [0012] and [0043]).
Harasawa in view Shino and Nakano does not specifically disclose the property of claim 7 of an angle of 6 to 10 degrees or the property of claims 1, 8, or 16 of a transmittance of 15 to 55%; 23.8 to 52.4%; and/or 20 to 55% at a diffusion angle of 2.5 
Regarding claim 9, Harasawa discloses a film with a thickness of 20 to 50 microns ([0031]) and Shino discloses the porous surface layer with a thickness of 17 microns or more ([0017]) which would give a total thickness of 37 microns or more which overlaps the claimed range.
Regarding claim 13
Regarding claim 14, claim 14 contains a limitation, the film is obtained by extruding a resin comprising the fluorine-resin into a film shape and embossing one surface of the film to form the unevenness, which defines a product by how the product was made. Thus, claim 14 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply unevenness on the surface of the film. Harasawa in view of Shino and Nakano discloses such a product as discussed above.
Regarding claims 15 and 17, .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa in view of Shino and Nakano as applied to claim 1 above, and further in view of Ichimura et al. (JP 2012070707 A).
Harasawa in view of Shino and Nakano discloses the film of claim 1 as discussed above. Harasawa in view of Shino and Nakano does not disclose a haze for the film.
Ichimura discloses an agricultural film that reduces the shadow of a cultivated community, suppresses the dissipation of light from the inside of the house, prevents leaf burning and suppresses the temperature rise in the house without hindering the growth of crops (PROBLEM TO BE SOLVED). The haze value should be 20 to 40% ([0035]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the film in Harasawa in view of Shino and Nakano to be designed to have a haze value of 20 to 40% as taught in Ichimura as a conventionally known haze value for agricultural films or as a way to reduce shadow of a cultivated community, suppress the dissipation of light from the inside of a house, prevent leaf burning and suppress the temperature rise in the house without hindering the growth of crops for agriculture (Ichimura, [PROBLEM TO BE SOLVED, [0007]-[0009] and [0036]).
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa in view of Shino and Nakano as applied to claim 1 above, and further in view of Nakai et al. (US 5,316,825).
Harasawa in view of Shino and Nakano discloses the film of claim 1 as discussed above. As discussed above, Nakano discloses a fluorine containing film for agriculture which has a light scattering property (Abstract) to prevent sun burning ([0003] and 
Nakai discloses an anti-fogging film comprising a transparent resin which has microconcavities of at most 20 microns in width and 10 microns in depth (abstract) or 1 to 10 microns in depth (col. 3, lines 55-57) to achieve anti-fogging properties where the film is suitable as cover for a greenhouse (col. 1, lines 15).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the depth of the porous surface structure in Harasawa in view of Shino and Nakano should be between 1 and 10 microns as taught in Nakai to prevent the formation of water droplet on the surface of the film to give the film anti-fogging effects and prevent light transmittance from deteriorating (col. 2, lines 18-26).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa in view of Shino and Nakano as applied to claim 10 above, and further in view of JP 60-141753 U (hereafter “JP ‘753”).
Harasawa in view of Shino and Nakano discloses a greenhouse which uses the film of claim 1 as discussed above.  Harasawa does not disclose an eaves height for the greenhouse.
JP ‘753 discloses a vinyl house used for cultivation of agricultural crops (greenhouse) with eaves height of 5 to 7 m ([Detailed description of the device, first section).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the eaves height of the greenhouse in Harasawa in view of Shino and Nakano may include a height of 5 to 7 m as taught in JP ‘753 as a conventionally known eaves height for a greenhouse.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa in view of Shino and Nakano as applied to claim 10 above, and further in view of Kurimoto (US 4,265,300).
Harasawa in view of Shino and Nakano discloses a greenhouse which uses the film of claim 1 as discussed above. Harasawa does not disclose an eaves height for the greenhouse and the greenhouse having glass windows to which the film is applied.
Kurimoto discloses a greenhouse in which the roof and sides have inner glass and outer glass (abstract) and has a height of 4m (col. 7, line 19). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the film in Harasawa in view of Shino and Nakano could be applied to any type of greenhouse including a glass greenhouse with a height of 4m as a conventionally known material and dimensions for a greenhouse as taught in Kurimoto (see discussion above). It would have further been obvious to apply the film in Harasawa in view of Shino, Nakano, and Kurimoto to an inner surface of the glass as taught in Shino to improve transmittance due to condensation (Shino, [0014]).
Further regarding claim 12, claim 12 contains a limitation, the agricultural fluorine-resin film is expanded, which defines a product by how the product was made. Thus, claim 12 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa in view of Shino and Nakano as applied to claim 1 above, and further in view of Aruga (US Pub. 2011/0220184 A1).
Harasawa in view of Shino and Nakano discloses the film of claim 1 as discussed above. Harasawa does not specifically disclose the number average molecular weight of the fluorine resin.
Aruga discloses a fluororesin film that has excellent heat and weather resistance (abstract) where the fluororesin is an ethylene/tetrafluoroethylene copolymer (abstract) where it is known to use ETFE in agricultural greenhouses ([0009]) and where to achieve heat resistance and ability for thin film formation the number average molecular weight of the ETFE should be 100,000 to 500,000 ([0057]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the ethylene-tetrafluoroethylene-based copolymer film in Harasawa should have a number average molecular weight of 100,000 to 500,000 to have heat resistance and be able to form it to a thin film as taught in Aruga (Aruga, [0057]). 

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited prior art fails to teach the claimed invention. Applicant argues when a greenhouse is made of a film having a narrow scattering angle transmission of 15 to 55% incident light oblique to the film can be sufficiently taken inside the greenhouse to deliver the desired amount of light to the crops. Applicant argues Harasawa, Shino and Nakano do not teach controlling a narrow angle scattering for the film specifically with regard to reducing dispersed light or ensuring sufficient light transmission in the case of high eaves. Applicant argues Nakano describes light scattering for a percentage of light scattered with an angle of 5 to 15 degree in all transmitted light with all diffusion angles and only mentions controlling Ra so that normal incident light is transmitted through the film and does not teach controlling transmittance of incident light with small diffusion angle or transmittance of oblique incident light where transmittance of normal incident light is unrelated to narrow angle scattering or transmittance of oblique light. Applicant states that the figure in the declaration submitted on 6/30/2021 supports this argument where Ex. 3 and 4 have a narrow angle scattering of 23.8 and 52.4% and Ex. 5 has a narrow scattering angle of 6.9% and the three films have similar transmittance at 0 degrees but very different transmittance at 60 degrees so that normal transmittance and narrow scattering angle are different parameters. Applicant further argues one of ordinary skill in the art would not have recognized that a film can have desirable wet and dry transmittance based on the narrow scattering angle of the film so it cannot be a result-effective variable. Applicant further argues that Nakano only mentions a possible relationship between Ra and transmittance to prevent excessive diffusion and does not teach any relationship to narrow scattering angle or transmittance of oblique incident light where an Ra of 1.4 to 3.2 microns as taught in 
Examiner respectfully disagrees. Examiner agrees that Harasawa and Shino does not teach the relationship between narrow scattering angle and transmission. However, Nakano is considered to teach the relationship between surface structure and scattering angle where too high of a surface roughness, Ra, will result in the too high of light scattering (Nakano, [0042]-[0045]). Nakano specifically discloses that when the transmitted light is scattered too much, sufficient light does not reach the crops ([0043]). Although Nakano discloses the amount of light transmitted at a scattering angle of 5 to 15 degrees and not 2.5 degrees or less as claimed, the concept of reduced scattering increasing the amount of transmitted light hitting the crops will still be relevant and obvious based on the teachings in Nakano. Further, the examples in the instant Specification have the same relationship to surface structure and scattering angle as Nakano where example 5 has a much larger surface roughness, Ra of 2.15 microns and a much lower narrow scattering angle percentage, examples 3 and 4 have a surface roughness, Ra, of 0.32 and 1.61 microns and 52.4 and 23.8% transmittance at the narrow scattering angle, and example 6 has very low surface roughness, Ra, of 0.04 microns and would be expected to have the highest transmission as supported by the figure presented by the Declaration of Oda where example 6 has the greatest light transmission. Further, the result makes sense based on optical properties, a surface structure will scatter light. A structure that is larger or more frequent as would be the 
Regarding the argument that the transmission data in Nakano is only based on light that has normal incidence on the surface, Examiner cannot find a place in Nakano which states that the light measured is only normal incidence light where the light measured appears to be all light incident on the surface (see Nakano, [0042]-[0043]). Still further, Nakano specifically discloses a relationship between surface structure and light scattering (see Nakano, [0043]). Therefore, Nakano teaches the relationship between light scattering, transmission and surface roughness which is the same relationship taught in the instant Specification and the examples so that Nakano is considered to teach a result-effective variable that may be optimized to achieve the claimed property.
In response to applicant's argument that Nakano does not disclose the specific surface roughness to narrow scattering angle property claimed or the relationship between scattering angle and wet and dry condition transmittance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Further, for the reasons discussed above, the combination of Harasawa in view of Shino and Nakano is not considered deficient so the other cited references are not required in terms to cure the deficiencies cited by Applicant.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783